[Cite as State v. Grenter, 2013-Ohio-3208.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                  :       MEMORANDUM OPINION

                 Plaintiff-Appellee,            :
                                                        CASE NO. 2013-A-0009
        - vs -                                  :

ARTHUR A. GRENTER,                              :

                 Defendant-Appellant.           :


Criminal Appeal from the Ashtabula County Court of Common Pleas, Case No. 2007
CR 433.

Judgment: Appeal dismissed.


Thomas L. Sartini, Ashtabula County Prosecutor, Ashtabula County Courthouse, 25
West Jefferson Street, Jefferson, OH 44047-1092 (For Plaintiff-Appellee).

Arthur A. Grenter, pro se, PID: 552-453, Marion Correctional Institution, P.O. Box 540,
Marion, OH 43301-0057 (Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     On February 15, 2013, appellant, Arthur A. Grenter, filed a pro se motion

for leave to file a delayed appeal pursuant to App.R. 5(A). Along with his motion,

appellant filed a notice of appeal from a September 24, 2012 judgment of the Ashtabula

County Court of Common Pleas, overruling his motions to unseal his pre-sentence

investigation, for findings of fact and conclusions of law, and to vacate “multiple void

judgments.”
        {¶2}   Appellee, the state of Ohio, filed a response in opposition on February 22,

2013.

        {¶3}   App.R. 4(A) states, in part, that “[a] party shall file the notice of appeal

required by App.R. 3 within thirty days of the later of entry of the judgment or order

appealed * * *.”

        {¶4}   In this case, Mr. Grenter’s notice of appeal was due by October 24, 2012.

However, it was not filed until February 15, 2013. Thus, it is untimely by nearly four

months.

        {¶5}   App.R. 5(A) states, in part:

        {¶6}   (1) After the expiration of the thirty day period provided by App.R.

               4(A) for the filing of a notice of appeal as of right, an appeal may be

               taken by a defendant with leave of the court to which the appeal is

               taken in the following classes of cases:

        {¶7}   (a) Criminal proceedings;

        {¶8}   ***

        {¶9}   (2) A motion for leave to appeal shall be filed with the court of

               appeals and shall set forth the reasons for the failure of the

               appellant to perfect an appeal as of right. Concurrently with the

               filing of the motion, the movant shall file with the clerk of the trial

               court a notice of appeal in the form prescribed by App.R. 3 and

               shall file a copy of the notice of the appeal in the court of appeals. *

               **




                                              2
      {¶10} In his motion, appellant asserts that his appeal is untimely because,

“[d]uring the time period of the months of July to December 2012 and beyond,” he

suffered from physical and mental health issues, was deprived of medication, and was

under suicide watch, all of which hindered his pursuit of “meaningfully continuing” his

case in a timely manner. However, we note that during those six months, appellant was

capable of filing two other appeals with this court (11th Dist. No. 2012-A-0046, 2012-

Ohio-5596, filed September 14, 2012; and 11th Dist No. 2012-A-0050, 2012-Ohio-6128,

filed October 26, 2012); two appeals with the Ohio Supreme Court (133 Ohio St.3d

1489, 2012-Ohio-5459, filed August 17, 2012; and 134 Ohio St.3d 1418, 2013-Ohio-

158, filed September 13, 2012); and numerous motions with the Ashtabula County

Court of Common Pleas in the underlying case, three of which are now the subject of

this motion for delayed appeal (filed August 23, 2012, and September 14, 2012).

Although we would not require appellant to attach confidential medical records to his

motion in order to corroborate his asserted infirmities, we must not turn a blind eye to

the entire record of proceedings appellant has himself put before this court.

      {¶11} Appellant has a constitutional right to appeal his conviction. However, this

appeal concerns motions to unseal a pre-sentence investigative report, for findings of

fact and conclusions of law, and to vacate “multiple void judgments.”           Appellant’s

belated direct appeal of his conviction, along with a motion for delayed appeal, was filed

on December 14, 2011—over three years after his August 7, 2008 conviction and

sentence. State v. Grenter, 11th Dist. No. 2011-A-0071, 2012-Ohio-297. This court, in

its sound discretion, denied his motion for a delayed appeal of his conviction at that




                                            3
time. Id. A constitutional right to appeal does not mean that one can ignore the rules of

practice and procedure.

      {¶12} We further note that since 2011, appellant has filed no less than five

appeals, all pro se, from the same trial court case. He has brought timely appeals on

other matters and has prosecuted two previous appeals with this court entirely on his

own. State v. Grenter, 11th Dist. No. 2011-A-0013, 2011-Ohio-6003; State v. Grenter,

11th Dist. No. 2011-A-0076, 2012-Ohio-3419. Appellant should know better than most

what is necessary to timely perfect an appeal.         His self-serving, uncorroborated

assertions that he has mental and physical infirmities that prevented him from

complying with the requirement to timely file an appeal fall short of what is necessary to

allow a delayed appeal under App.R. 5(A).

      {¶13} In addition, appellant has provided nothing to indicate why allowing this

delayed appeal would prevent a manifest miscarriage of justice. An appeal of the trial

court judgment of September 24, 2012, appears to be simply a rehashing of prior

arguments presented by appellant.

      {¶14} Accordingly, it is ordered that appellant’s pro se motion for leave to file a

delayed appeal is hereby overruled.

      {¶15} Appeal dismissed.



CYNTHIA WESTCOTT RICE, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                            4